Exhibit 10.2

THIRD AMENDMENT AND CONSENT TO SECOND LIEN CREDIT AGREEMENT

This THIRD AMENDMENT AND CONSENT TO SECOND LIEN CREDIT AGREEMENT, dated as of
December 8, 2008 (this “Amendment”), to the Second Lien Credit Agreement
referred to below, by and among the lenders identified on the signature pages
hereof (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), GoAmerica, Inc., a Delaware corporation
(“Borrower”) and Clearlake Capital Group, L.P., as administrative agent for the
Lenders (in such capacity, and together with its successors and permitted
assigns, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, Borrower, Administrative Agent and the Lenders are parties to that
certain Second Lien Credit Agreement, dated as of January 10, 2008 (as amended,
restated, supplemented or otherwise modified from time to time, the “Second Lien
Credit Agreement”);

WHEREAS, Borrower has requested that Administrative Agent and Lenders consent to
certain actions to be taken by the Loan Parties that would otherwise be in
violation of the Second Lien Credit Agreement;

WHEREAS, Administrative Agent and Required Lenders have agreed to provide such
consents in the manner, and on the terms and conditions, provided for herein;
and

WHEREAS, Borrower has requested, and Administrative Agent and Required Lenders
have agreed, to amend the Second Lien Credit Agreement in the manner, and on the
terms and conditions, provided for herein.

NOW THEREFORE, in consideration of the promises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the Loan Parties, Administrative Agent and Lenders hereby agree as
follows:

1. Definitions. Capitalized terms not otherwise defined herein (including in the
Recitals hereto) shall have the meanings ascribed to them in the Second Lien
Credit Agreement.

2. Consent to Second Lien Credit Agreement. Notwithstanding anything to the
contrary contained in the Second Lien Credit Agreement or in any other Loan
Document, including Section 8.11 of the Second Lien Credit Agreement, as of the
Third Amendment Effective Date (as defined below), Administrative Agent and
Required Lenders hereby consent to the amendment of each of Borrower’s, Hands
On’s and GoAmerica Communications Corp.’s (“GoAmerica Communications”)
Constituent Documents to provide for the change of each of their legal names to
Purple Communications, Inc., Purple Language Services Co. and Purple Relay
Services Co., respectively; provided, that Borrower gives Administrative
Agent 15 days prior written notice of such legal name change and delivers to the
Administrative Agent all documents reasonably requested by the Administrative
Agent to maintain the validity, perfection and priority of the security
interests granted to the Collateral Agent pursuant to the Loan Documents. Upon
the effective time of all such legal name changes referred to in this

 

1



--------------------------------------------------------------------------------

paragraph 2 all references in the Second Lien Credit Agreement and any other
Loan Document to (a) GoAmerica, Inc. shall thereafter be “Purple Communications,
Inc.”, (b) Hands On Video Relay Services, Inc. shall thereafter be “Purple
Language Services Co.” and (c) GoAmerica Communications shall thereafter be
“Purple Relay Services Co.”.

3. Amendments to Second Lien Credit Agreement. The Second Lien Credit Agreement
is hereby amended as of the Third Amendment Effective Date as follows:

(a) Section 1.1 of the Second Lien Credit Agreement is hereby amended by adding
the following new definition in the appropriate alphabetical order:

“‘Third Amendment Effective Date’ means December 8, 2008.”

(b) Section 6.1 of the Second Lien Credit Agreement is hereby amended by adding
a new clause (n) following clause (m) therein as follows:

“(n) Within ten (10) Business Days (i) after the end of each calendar quarter,
so long as a Restricted Payment pursuant to Section 8.5 was made during such
calendar quarter, a written report which sets forth the aggregate amount of the
Restricted Payments made pursuant to Section 8.5(e) for such calendar quarter
and (ii) after a request by the Administrative Agent, such other information
with respect to clause (i) as Administrative Agent may reasonably request from
time to time.”

(c) Section 8.5 of the Second Lien Credit Agreement is hereby amended by
deleting “and” where it appears at the end of clause (d) thereof, by renumbering
clause (e) as clause (f) and by adding new clause (e) following clause (d)
thereof as follows:

“(e) for the period commencing on the Third Amendment Effective Date and ending
on December 31, 2009, the redemption, purchase or other acquisition or
retirement for value by Borrower of its common Stock from any Person (which is
not an Affiliate of any Secured Party) for aggregate cash consideration in an
amount not to exceed $1,000,000; provided, however, that no Default or Event of
Default is then continuing or would result therefrom; and”

4. Remedies. This Amendment shall constitute a Loan Document. The breach by any
Loan Party of any covenant or agreement in this Amendment (including Section 2
hereof) shall constitute an immediate Event of Default hereunder and under the
other applicable Loan Documents.

5. Representations and Warranties. To induce Administrative Agent and Required
Lenders to enter into this Amendment, the Borrower (and, to the extent set forth
in any other Loan Document, each other Loan Party) hereby jointly and severally
represents and warrants that:

(a) The execution, delivery and performance by each Loan Party of this Amendment
and the performance of the Second Lien Credit Agreement as amended by this
Amendment (the “Amended Second Lien Credit Agreement”) (i) are within such Loan
Party’s

 

2



--------------------------------------------------------------------------------

corporate or similar powers and, at the time of execution thereof, have been
duly authorized by all necessary corporate and similar action (including, if
applicable, consent of the holders of its Securities), (ii) do not
(A) contravene such Loan Party’s Constituent Documents, (B) violate any material
Requirement of Law in any material respect, (C) in any material respect,
conflict with, contravene, constitute a default or breach under any material
Contractual Obligation of any Loan Party or any of its Subsidiaries, or result
in or permit the termination or acceleration of any such material Contractual
Obligation, or (D) result in the imposition of any Lien (other than a Permitted
Lien) upon any property of any Loan Party or any of its Subsidiaries and
(iii) do not require any Permit of, or filing with, any Governmental Authority
or any consent of, or notice to, any Person.

(b) From and after its delivery to the Administrative Agent, this Amendment has
been duly executed and delivered to the other parties hereto by each Loan Party
party hereto and this Amendment and the Amended Second Lien Credit Agreement is
the legal, valid and binding obligation of such Loan Party and is enforceable
against such Loan Party in accordance with its terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally or by general equitable
principles relating to enforceability.

(c) No Default or Event of Default has occurred and is continuing after giving
effect to this Amendment.

(d) No action, claim or proceeding is now pending or, to the knowledge of any
Loan Party, threatened against any Loan Party, at law, in equity or otherwise,
before any court, board, commission, agency or instrumentality of any federal,
state, or local government or of any agency or subdivision thereof, or before
any arbitrator or panel of arbitrators, which (i) challenges any Loan Party’s
right, power, or competence to enter into this Amendment or perform any of its
obligations under this Amendment, the Amended Second Lien Credit Agreement or
any other Loan Document, or the validity or enforceability of this Amendment,
the Amended Second Lien Credit Agreement or any other Loan Document or any
action taken under this Amendment, the Amended Second Lien Credit Agreement or
any other Loan Document or (ii) if determined adversely, is reasonably likely to
have or result in a Material Adverse Effect.

(e) After giving effect to this Amendment, the representations and warranties of
Borrower and the other Loan Parties contained in the Amended Second Lien Credit
Agreement and each other Loan Document are true and correct in all material
respects (provided, that if any representation or warranty is by its terms
qualified by concepts of materiality, such representation shall be true and
correct in all respects) on and as of the Third Amendment Effective Date hereof
with the same effect as if such representations and warranties had been made on
and as of such date, except that any such representation or warranty which is
expressly made only as of a specified date need be true only as of such date.

(f) Set forth on Schedule 1 attached hereto is a complete and accurate list of
all bank, deposit, securities, commodities or other accounts maintained by any
Loan Party as of the Third Amendment Effective Date, and such Schedule correctly
identifies the name, address and telephone number of each depository, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefore.

 

3



--------------------------------------------------------------------------------

(g) Except as otherwise set forth on Schedule 2 attached hereto, the name
changes contemplated by Section 2 of this Amendment, and the contemplated
mergers of the Subsidiaries of Hands On with and into Hands On and the
contemplated mergers of the Subsidiaries of GoAmerica Communications with and
into GoAmerica Communications, do not (A) violate any material Requirement of
Law in any material respect, (B) in any material respect, conflict with,
contravene, constitute a default or breach under any material Contractual
Obligation of any Loan Party or any of its Subsidiaries, or result in or permit
the termination or acceleration of any such material Contractual Obligation,
(C) result in the imposition of any Lien (other than a Permitted Lien) upon any
property of any Loan Party or any of its Subsidiaries or (D) require any Permit
of, or filing with, any Governmental Authority or any consent of, or notice to,
any Person.

6. Covenants. To induce Administrative Agent and Required Lenders to enter into
this Amendment, the Borrower (and, to the extent set forth in any other Loan
Document, each other Loan Party) hereby jointly and severally covenant and agree
that:

(a) Within five (5) Business Days after the Borrower’s receipt of file-stamped
copies of any filings related to the legal name change of Borrower, Hands On or
GoAmerica Communications, the Borrower shall deliver to the Administrative Agent
copies of all documents (including, without limitation, any amendments to the
Constituent Documents of Borrower, Hands On and GoAmerica Communications).

(b) No later than December 12, 2008, each Loan Party shall deliver to the
Administrative Agent copies of all Control Agreements for each of the accounts
set forth on clause (b) of Schedule 1 attached hereto (other than Control
Agreements for employee wage and benefit payment accounts for the benefit of the
Group Members’ salaried employees and withholding taxes and other fiduciary
accounts), each duly executed by, in addition to the applicable Loan Party,
[Bank of America] (or an Affiliate) delivered to the First Lien Collateral Agent
that are required for the Loan Parties to comply with the First Lien Loan
Documents.

(c) No later than June 30, 2009, the Group Members shall cause the bank,
deposit, securities, commodities or other accounts set forth on clause (a) of
Schedule 1 to be closed and shall deliver to the Administrative Agent copies of
evidence of the same as delivered to the First Lien Collateral Agent that are
required by the Group Members to comply with the First Lien Loan Documents.

(d) The Group Members shall use commercially reasonable efforts to obtain the
amendments or consents, or provide the notices, in each case, required by each
applicable Requirement of Law, Contractual Obligation or Permit set forth on
Schedule 2 attached hereto in connection with the name changes contemplated by
Section 2 of this Amendment or the contemplated mergers of the Subsidiaries of
Hands On with and into Hands On and the contemplated mergers of the Subsidiaries
of GoAmerica Communications with and into GoAmerica Communications upon the
earlier of (i) the date expressly required by such Requirement of Law,
Contractual Obligation or Permit and (ii) March 31, 2009.

 

4



--------------------------------------------------------------------------------

7. No Amendments/Waivers. The Second Lien Credit Agreement and the other Loan
Documents shall continue to be in full force and effect in accordance with their
respective terms and, except as expressly provided herein, shall be unmodified.
In addition, except as expressly provided herein, this Amendment shall not be
deemed an amendment, consent or waiver of any term or condition of any Loan
Document or a forbearance by Administrative Agent or Lenders with respect to any
right or remedy which Administrative Agent or Lenders may now or in the future
have under the Loan Documents, at law or in equity or otherwise or be deemed to
prejudice any rights or remedies which Administrative Agent or Lenders may now
have or may have in the future under or in connection with any Loan Document or
under or in connection with any Default or Event of Default which may now exist
or which may occur after the date hereof.

8. Outstanding Indebtedness; Waiver of Claims. The Borrower and the other Loan
Parties hereby acknowledge and agree that as of the date first written above the
aggregate amount of Loans is $30,000,000, and that such principal amounts are
payable pursuant to the Second Lien Credit Agreement without defense, offset,
withholding, counterclaim or deduction of any kind.

9. Expenses. Each of Borrower and each other Loan Party hereby reconfirms its
respective obligations pursuant to Section 11.3 of the Second Lien Credit
Agreement and to pay and reimburse Administrative Agent, for all reasonable
costs and expenses (including, without limitation, reasonable fees of one legal
counsel) incurred in connection with the negotiation, preparation, execution and
delivery of this Amendment and all other documents and instruments delivered in
connection herewith.

10. Affirmation of Existing Loan Documents. After giving effect to this
Amendment, each Loan Party (a) confirms and agrees that its obligations under
each of the Loan Documents to which it is a party shall continue without any
diminution thereof and shall remain in full force and effect on and after the
date hereof, and (b) confirms and agrees that the Liens granted pursuant to the
Collateral documents to which it is a party shall continue without any
diminution thereof and shall remain in full force and effect on and after the
date hereof.

11. Effectiveness. This Amendment shall become effective as of December 8, 2008
(the “Third Amendment Effective Date”) only upon satisfaction in full in the
judgment of Administrative Agent of each of the following conditions on or prior
to the date hereof.

(a) Amendment. Administrative Agent shall have received four (4) copies of this
Amendment duly executed and delivered by Administrative Agent, the Required
Lenders and Borrower.

(b) Payment of Fees and Expenses. Borrower shall have paid all costs, fees and
expenses owing in connection with this Amendment and the other Loan Documents
and due to Administrative Agent (including, without limitation, reasonable legal
fees and expenses of one legal counsel).

 

5



--------------------------------------------------------------------------------

12. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13. Counterparts. This Amendment may be executed by the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

[Signature pages follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

GOAMERICA, INC., as Borrower By:     Name: Title:



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: CLEARLAKE CAPITAL GROUP, L.P., as
Administrative Agent By: CCG Operations, LLC, its general partner By:     Name:
Title: RESERVOIR CAPITAL PARTNERS, L.P., as Lender By: RCP GP, LLC, its general
partner By:     Name: Title: RESERVOIR CAPITAL INVESTMENT PARTNERS, L.P., as
Lender By: RCIP GP, LLC, its general partner By:     Name: Title: RESERVOIR
CAPITAL MASTER FUND II, L.P., as Lender By: Reservoir Capital Group, L.L.C., its
general partner By:     Name: Title: